Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug. 29, 2022 has been entered.

Status of Claims
Claims 1, 3-10, and 12-20 are pending.

Claim Rejections - 35 USC § 112
Claims 1, 3-10, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 5-8 (also see similar conditions in claim 10, lines 4-7 and claim 20, lines 3-4), the recitation associated with the controller refers to it as being “configured to determine at least one of” a collision risk level and vehicle behavior risk level (or determining ‘at least one of’ as in claim 10), and to adjust tension in a seat belt “based on at least one of” the collision risk level and vehicle behavior risk level (or adjusting based on ‘at least one of’ as in claim 10), which may reasonably interpreted as requiring one of three conditions: the use of a collision risk level, the use of a behavior risk level, or the use of both. The claims conclude (claim 1, lines 9-10; similar conditions in claim 10, lines 8-9; claim 20, lines 7-8) with a recitation that the controller further determines the behavior risk level by the use of three other features. 
It is not clear whether or not the recitation at the conclusion of each claim is subsidiary to (and thus conditional on) the initial recitation of determining “at least one of” the collision risk level and vehicle behavior risk level only under the interpretation of the condition being (or including) the vehicle behavior risk level, or whether this recitation positively requires the determination of the vehicle behavior risk level using three further features even under the ‘at least one of’ conditional recitation being interpreted as the other condition (i.e., the collision risk level), which is an appropriate interpretation given the ‘at least one of’ portion of the recitation.
If the latter, the recitation of a series of conditions associated with the determination of a behavior risk level would also be considered confusing under the instance that the ‘at least one of’ set of conditions is interpreted as being directed to the collision risk level.
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, 10, 12-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Omura et al. (US 5,552,986). Omura et al. teaches an arrangement intended to be connected to and installed on a vehicle (col. 4, line 14-15; figure 10), a seat belt (2) and a controller (G10, 17, 41) operative to receive or obtain driving information (vehicle speed, obstacle or followed vehicle distance; col. 11, lines 10-12, quantities Lc, v1, v2) and is configured to adjust a tension of the seat belt to correspond to a driving state of the vehicle based on the obtained information, the controller operative to perform the steps of determining collision risk (determining at least (a) collision or (b) no collision which are different from each other, step S1117) and vehicle behavior risk (first, second, third and fourth cycles associated with Δtc=1/4Tb, Δtc=2/4Tb, Δtc=3/4Tb, Δtc=4/4Tb, and the achievement of operation conditions of the respective tensions at times 1/4tb, 2/4tb, ¾tb and 4/4tb), which are different from each other), adjusting the tension from a minimum level listed as zero (Tension F = 0, figure 12), which is understood to constitute a slack condition which does not “press a passenger” due to the tension being zero, which value is understood to be lower than a reference tension level of greater magnitude (such as 1/4F1), to a plurality of respective greater than zero resulting risk-based tensions (1/4F1, 2/4F1, 3/4F1, 4/4F1, F2, each associated with respective risk values) based on collision risk assessment (S1117) and driving condition risk assessment (S1103, S1110, corresponding steps in S1115 and S1116, not separately illustrated), there being a plurality of intermediate tension levels (figure 12) which are adjusted and/or commanded (e.g., procedure in figure 11), at least one of tensions 4/4F1 and F2 being greater than the reference tension value (e.g., 1/4F1), the behavior risk level determined by the use of: a vehicle model estimated value (e.g., the derived value Δtc), a sensor measurement value (one or more of Lc, Δv1, Δv2) and an unstable behavior index (comparison to 1/4Tb [lowest instability], 2/4Tb, 3/4Tb, 4/4Tb [highest instability due to impending collision]).
As regards the restraint arrangement positively including a vehicle, the partial illustration in, for example, figure 10 includes a vehicle body, and is understood to imply the arrangement is provided on a vehicle; alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the restraint arrangement on a vehicle so that it can operate in its intended environment.
As regards the provision of a driving assistance device and/or obtaining vehicle-related data from a driving assistance device, the reference to Omura et al. teaches the determination of both a distance to an obstacle and/or second vehicle, and the determination of the instant vehicle speed but doesn’t specifically describe a driving assistance device. It is well known to provide a vehicle with a driving assistance device, for example to manage vehicle speed and/or navigation and/or traffic maneuvering, such as following control and/or constant speed control, which would require vehicle speed and obstacle distance measuring sensors. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the restraint arrangement in a vehicle having a driving assistance device (e.g., such as following control and/or constant speed maintenance) for the purpose of improving the safety of the driver and passengers in the vehicle, while also automating at least some vehicle control aspects and to the extent that both vehicle speed and obstacle data is required by the restraint arrangement, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to obtain the data from the following control and/or constant speed maintenance (e.g., rather than having a second set of redundant sensors) so as to only need the use of one set of sensors.

Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Omura et al. in view of Swann et al. (US 6,213,512). The reference to Omura et al. is discussed above, and while teaching the implementation of plurality of tension levels associated with a plurality of risk level assessments, does not positively teach that each tension level is adjusted with a motor and/or the final/highest tension amount is controlled via application of a motor. Swann et al. teach a seat belt tensioner arrangement for use in a vehicle with a controller that sets a tension level, wherein the control of tension via the retractor end (e.g., actuator 22 at the retractor 40), wherein the actuator is expressly described as being a motor (col. 3, lines 41-42). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the actuator at the retractor end of the belt assembly initially taught by Omura et al. with a motor as taught by Swann et al., for the purpose of using a motor to perform all tightening steps including the final step, resulting in fewer disparate components to be used to perform the plural-tension level tensioning of the seat belt, lowering component count, reducing complexity of the control arrangement and reducing weight on the vehicle.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered.
As regards the changes made to each independent claim, initially, Omura et al. employ at least a vehicle model estimated value, i.e., the derived value Δtc, which is based on at least the parameter Lc and a relative speed estimation derived from Δvc, v1, and v2); a sensor measurement value, i.e., one or more of the values of Lc, Δv1, Δv2 which are measured by sensors; and an unstable behavior index, i.e., the comparison to respective values 1/4Tb (which would be a least unstable condition to the extent that the anticipated collision is further distant than under the condition associated with any of the subsequent values), 2/4Tb, 3/4Tb, 4/4Tb (which would represent a highest level of instability due to impending collision). Since these values are directly related to the vehicle behavior and its approach to the moving or stopped element, it is not at all unreasonable to interpret these values as being indicative of a risk associated with the vehicle behavior, to include its operating speed (which is sensed), an estimated time to engagement (which is calculated from input data but not directly measured) based on the speed of the vehicle and distance, and the comparison with the lower instability condition (e.g., time at 1/4Tb) up to a higher instability condition (e.g., time at 4/4Tb).
While applicant’s arguments are noted, it appears as though the level of detail which applicant implies form the argument is not positively present in the claim recitations themselves to a level of specificity which would overcome the instant interpretation.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As regards reading unclaimed limitations from the specification into the claims
From MPEP 2111:
"During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from 'reading limitations of the specification into a claim,' to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, (i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997)."
Generally speaking, it is very well established that limitations not appearing in the claims cannot be relied upon for patentability. See In re Self, 671 F.2d 1344, 1348 (CCPA 1982).

Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616